DETAILED ACTION
1.	This Office Action is responsive to claims filed for App. 16/367,270 on September 19, 2022. Claims 18-22 are pending.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
3.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 19, 2022 has been entered.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 18-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 18 recites therein “wherein the first sample image and the second sample image are captured when a display panel of the fingerprint identification device is turned on”.

Applicant notes support for this limitation is found in [0043]-[0044] and Figure 4 of the application. However, these cited sections note the capture of multiple sample images with varying brightness levels, but not relate these aspects to the display setting, such as the on/off, intensity level setting, etc. While [0045] notes the backlight may contribute to the environmental light and it seems SI11 is an image directed to determining the amount of environmental light, there is no mention, or at least not enough detail, to the display panel of the fingerprint identification device being turned on during the capture of the first AND second sample image. While examiner could conceivably see the display being on during the first sample image capture, this is not detailed enough and furthermore, as mentioned above, certainly not detailed for the second sample image capture.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
8.	Claims 18, 19, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. ( US 2018/0129798 A1 ) in view of Cho et al. ( US 2017/0344787 A1 ) and Martinez et al. ( US 2021/0142744 A1 ).

	He teaches in Claim 18:
	A fingerprint identification method of a fingerprint identification device ( Figure 38, [0234] discloses real time fingerprint sensing using an optical sensor module ), the fingerprint identification device includes an image sensor exposed to obtain fingerprint images ( Figure 5A, [0110] discloses a photodetector array 623 which can receive fingerprint inputs and this can comprise photodiodes ), the method comprising: 
capturing a first sample image of the fingerprint images exposed in a first exposure time during a sensing period to calculate an effect of environment light ( Figure 38, [0234] disclose the presence of environmental influence. Figure 12, [0056], [0127], etc, disclose of capturing two frames and subtracting to remove the environmental influence. To clarify, [0234] teaches an OLED screen is first turned off to record image data (read as a first sample image) and this represents the total influence of all the environmental light residues, noted as a real-time base. To clarify about the sensing period, Figure 38, [0234] discloses a process/period for obtaining a final fingerprint image and the intermediary base(s)/mixtures, etc, are part of this process (read as a sensing period). Furthermore, please note the combination below as well ); 
capturing a second sample image of the fingerprint images exposed in a second exposure time during the same sensing period ( Figures 12 and 38, [0234] discloses after this first image data is recorded, next, the OLED/optical probe light is turned on to perform fingerprint sensing to capture a real-time signal which is a mixture of the real fingerprint signal and the real-time base. To clarify, the interpreted first sample image did not have this real-time fingerprint data. Afterwards, a differential between the real-time base and the signal mixture is performed to obtain a true fingerprint image (read as a second sample image). As for it being captured in one sensing period (in the same sensing period as the first sample image), this is done together as it results in a fingerprint image, i.e. a single one meaning one sensing period. However, please also note the combination with Cho for an explicit timing diagram showing this ),
wherein the first sample image and the second sample image are captured when a display panel of the fingerprint identification device is turned on ( Figures 12 and 38, [0127] discloses the two frames, Frame A and Frame B. Each frame must be captured at different illumination levels and then subtracted, as shown. For Frame A (first image data as noted above), the display is lit on. For Frame B (second image data as noted above), the display is changed or turned off, as detailed in [0127]. The key point is that the captured frame has a different intensity level and He provides a teaching that the illumination can be off or simply changed, i.e. the display panel is still on during the fingerprint identification period. Again, the subtraction process is still performed and able to function as long as the intensity between the two frames is different, which can be achieved by changing the illumination of Frame B, whether it is off or simply changed ); and
obtaining the second sample image by eliminating the effect of environment light to obtain actual data of the second sample image ( Figures 12 and 38, [0234] emphasizes details of the subtraction/differential between the two images, as disclosed in the flowchart. To clarify, the signal mixture signal is a modification of the real-time base which results in the fingerprint image free of environmental influences ); but

He may not explicitly teach of capturing the first sample image of the fingerprint images exposed in a first exposure time “during a sensing period located between two adjacent touch and display periods” to calculate the effect of environmental light. To expand on that, Cho will detail capturing the first and second sample images “during the one sensing period”.

Initially, examiner would like to note that He teaches in Figure 38 of a process to derive a final fingerprint image, void of environmental light/residue. During this process, multiple images are captured/sampled, with the probe light being toggled ON (exposure time) and OFF (non-exposure time) for the various samples. It is a reasonable interpretation that all of these samples are captured within a “sensing period” (broad term which is not particularly well defined) and with the probe light being toggled OFF at times during this period, that naturally the exposure time is less than the larger period it is contained within.

However, in the same field of endeavor, fingerprint touch systems, Cho teaches of a display device including a fingerprint touch IC FTIC, ( Cho, Figure 3, [0041] ). Figure 16, [0106] discloses a frame period which has a fingerprint sensing period Pf along with a display period Pd and a touch sensing period Pt. The fingerprint sensing data is processed/converted using analog-to-digital converters ADC1/FAD1 to FAD10, as taught by Figure 11, [0094] and respectfully, the use of ADCs, etc, are well known in the art for digitizing the raw analog values received on the touch electrodes/sensors themselves. Again, this is done during the fingerprint sensing period Pf within the frame shown in Figure 16, etc. To clarify, the data is captured within one fingerprint sensing period. As for this sensing period being located between two adjacent touch and display periods: Figure 18, [0109], etc, disclose a display period Pd, a touch period Pt are between adjacent periods of fingerprint sensing Pf. Furthermore, Pd and Pt are two adjacent periods as they precede Pf in each frame. To clarify, each Pf is in between two adjacent Pd and Pt followed by another two adjacent Pd and Pt. 

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the ADCs, as taught by Cho, with the motivation that the analog signals can be converted into digital signals to determine/allow touch inputs on the device, critical to functionality, ( Cho, [0066] ).

He and Cho do not explicitly teach “wherein the environment light comprises a backlight of the display panel”.

However, it is well known in the art that backlights or displays in general, output light which can interfere with ambient light sensors attempting to determine the intensity surrounding the display. This can impact the appropriate brightness level for the user to view the display at, fingerprint detection, etc. To emphasize, in the same field of endeavor, ambient light sensing, Martinez teaches of also using sensors to measure light intensity aspects, ( Martinez, [0050] ). In particular, the sensors can measure the amount of backlight bleed and in general, how to compensate for these types of ambient light conditions. As combined with He, the intensity emanating from the backlight can be sensed by the ambient light sensors as a factor impacting functionality of the device, notably how much light is impacting fingerprint detection.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the backlight intensity calculation, as taught by Martinez, with the motivation that this backlight bleeding can cause areas of the display to appear darker or brighter, depending on the environment, impacting user interaction, ( Martinez, [0010] ).

	Cho teaches in Claim 19:
	The fingerprint identification method of the fingerprint identification device as recited in claim 18, further comprising: 
resetting the photodiode at a beginning of the one sensing period; and resetting the photodiode at an end of another sensing period next to the one sensing period. ( Cho, Figure 18 shows a first fingerprint period 1/m Pf and a last period m/m Pf. The fingerprint touch IC FTIC is used/toggled between ON and OFF during these periods (read as reset), specifically as the beginning and at the end, i.e. toggling/resetting. To clarify, at the beginning of the frame, it is reset to be used and same at the end of the frame. After the frame is completed, it is again reset. This obviously repeats for the next fingerprint sensing period for the next frame, i.e. next to. Also, please note Claim 21 which discloses this same aspect with a display and touch period in between two/next to sensing peirods )

	Cho teaches in Claim 21:
	The fingerprint identification method of the fingerprint identification device as recited in claim 19, wherein at least one touch and display period is located between the one sensing period and another sensing period next to the one sensing period. ( Cho, Figure 18 shows a plurality of fingerprint sensing periods Pf, etc. In between these periods are display period and touch sensing periods Pd and Pt, respectively )

	He teaches in Claim 22:
	The fingerprint identification method of the fingerprint identification device as recited in claim 18, wherein the photodiode is not reset between the beginning of the one sensing period to the end of the another sensing period. ( The same reasoning above for Claim 19 is also valid here as well. The FTIC is used during the frame, so it is not reset during the frame itself. At the start and the end, it is toggled ON/OFF, i.e reset for the next frame )

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over He et al.
( US 2018/0129798 A1 ) in view of Cho et al. ( US 2017/0344787 A1 ) and Martinez et al. ( US 2021/0142744 A1 ), as applied to Claim 19, further in view of Kim et al. ( US 2018/0349669 A1 ).

	As per Claim 20:
	He and Cho do not explicitly teach “wherein the photodiode is continuously exposed from the beginning of the one sensing period to the end of the another sensing period.”

However, in the same field of endeavor, touch panels with fingerprint sensing, Kim teaches of a fingerprint sensor which can receive light as a photodiode, or some kind of optical-to-electric conversion device, ( Kim, [0051] ). As noted in Figure 5, S130, [0066], it is noted that a light source, namely the pixels of the display, are turned on in the fingerprint sensing area during operation S130. After the fingerprint image is completed, the light source is turned off. As combined with Cho, while there is fingerprint sensing, the light source can be provided. To clarify, Cho teaches of primarily using a capacitive sensor and Kim teaches of using both an optical and capacitive sensor, ( Kim, [0108] ). Respectfully, one of ordinary skill in the art would realize that methodologies of Cho, i.e. fingerprint sensing, can be accomplished with either an optical or capacitive sensor, as Kim teaches. One of ordinary skill in the art would be motivated to incorporate an optical sensor as a simple substitution of known techniques to achieve the driving method of Cho.

Therefore, it would have been obvious to one of ordinary skill in the art, at the effective filed date of the invention, to implement the photodiode and timings, as taught by Kim, with the motivation that photodiodes are well known for detecting an amount of light and converting into an electrical signal to be processed. Typically, for fingerprint sensing, an exposure of light is beneficial to realize the finger and a conversion device is desirable for converting the light source into fingerprint data, ( Kim, [0051] ).

Response to Arguments
10.	Applicant’s arguments considered, but are respectfully moot in view of new grounds of rejection(s).
	Applicant’s representative, Attorney Chih Kuei Hu, is thanked for this time to discuss the application in an interview held on August 22, 2022. Examiner requested clarification on the proposed claim amendments, notably how the backlight, or display in general, played a role in the capture of the sample images, as there was a potential 112(a) issue. While Attorney Hu noted further consideration would be given the concern, the amendment as presented, as not alleviated those concerns.
	Please note the 112(a) section for more details. However, while the display’s backlight can play a role in the environmental light detected, it is unclear at what times this backlight is turned on and how it impacts the capture of the sample images. Applicant notes [0043]-[0044], but these areas do not detail the explicit turning on of the display, nor does Figure 4. While the intensity of the images increases, the role of the display being on is not detailed. Applicant is kindly asked for clarification.

Conclusion
11.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459.  The examiner can normally be reached on Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621